DETAILD ACTION
In this Office Action, amended claims 1-3 and 6-9 filed on July 11th, 2021, and original claims 4-5 and 10-11, filed on January 28th, 2019 were evaluated following a non-final Office Action mailed on April 16th, 2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-6 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sethi et al. (US 20120136261 A1), referred to hereafter as Sethi.
Regarding claim 1, Sethi discloses a vital-sign estimation apparatus (Figure 2; paragraph 0003) comprising: a physiological sensing device (12 and 13) configured to sense at least one physiological feature of an object to acquire at least one bio-signal (paragraphs 0019-0020); a model generation circuit (48;  algorithm shown in Figure 4) providing a first reference model serving as an estimation model (404; paragraph 0048 – “at step 404, the monitoring system 10 then either generates a current calibration model with the determined calibration points, or, if a current calibration model exists, updates the current calibration model with the determined calibration point”); and a vital-sign estimator (48) generating vital-sign data according to the at least one bio-signal by using the estimation model (406; paragraph 0048 – “Next, the monitoring system 10 determines DPTT and the blood pressure according to the current calibration model”); wherein the vital-sign estimation apparatus receives 
Regarding claim 2, Sethi teaches the vital-sign estimation apparatus, further comprising: a feature extractor (48) receiving the at least one bio-signals and extracting features of the at least one bio-signals (paragraph 0017 – identifying a reference feature of the signal), wherein the vital-sign estimator generates the vital-sign data according to the features of the at least one bio-signals by using the estimation model (paragraph 0018 – “An estimate of the subject's blood pressure, p, may then be determined from any suitable relationship between the blood pressure and T”). 
Regarding claim 3, Sethi teaches the vital-sign estimation apparatus as claimed in claim 1, further comprising (Figure 4): a determination circuit receiving the calibration data (418), determining whether the calibration data is reliable to generate a first determination result (paragraph 0051 – “the calibration points in the current calibration model may be examined, and one or more calibration points may be discarded if it is determined that they are outliers”), and generating a calibration index according to the first determination result for the model generation circuit, wherein in response to the determination circuit determining that the calibration data is reliable (“YES” at step 418), the model 
Regarding claim 4, Sethi teaches the vital-sign estimation apparatus as claimed in claim 3, wherein the vital-sign data comprises an estimated heart-rate value and an estimated blood-pressure value (paragraph 0025; estimated blood pressure shown in element 406 in Figure 4), and the calibration data comprises a heart-rate reference value and a blood-pressure reference value (paragraph 0050); and wherein the determination circuit determines whether a difference value between the estimated heart-rate value and the heart-rate reference value is in a predetermined range to generate a second determination result (paragraph 0050 – “if the measured parameter value differs from the previously measured or stored value by a certain threshold… the monitoring system 10 may determine that a change event has occurred”, 416) and determines whether the calibration model is reliable (“YES” or “NO” at step 416) according to the second determination result (paragraph 0052). Sethi further discloses the calibration points (402) for the blood pressure calibration model (404) being reference blood pressure values (paragraph 0048), and that depending on the determination result (“YES” or “NO” in 416), the model may determine new calibration points (402) for the blood pressure model (paragraph 0053), and update a new model (404), in order to provide a more accurate model (paragraph 0052). Determining a new reference blood pressure value to calibrate a new, more reliable blood pressure calibration model is functionally equivalent to determining that a previous blood pressure reference values is not reliable. Thus, Sethi also teaches determining whether a blood pressure reference value is reliable according to the second determination result. 
Regarding claim 5, Sethi teaches the vital-sign estimation apparatus (Figure 4) as claimed in claim 4, wherein in response to the determination circuit determining that the difference value between the estimated heart-rate value and the heart-rate reference value is in the predetermined range (“NO” at step 416; paragraph 0052), the determination circuit determines that the blood-pressure reference 
Regarding claim 6, Sethi teaches the vital-sign estimation of claim 3 further comprising a multi-parameter calibration method (shown in Figure 8) which can change the estimation model based on attributes of the received calibration data, such as the addition of new patient data or the accuracy of the calibration technique (paragraphs 0070-0071). Therefore, Sethi teaches the vital-sign estimation wherein in response to the determination circuit determining that the calibration data is not reliable (“YES” in step 808), the model generation circuit, according to the calibration index, decreases weighting of a parameter of the first reference model related to the calibration data (paragraph 0071).
Regarding claim 8, Sethi teaches the vital-sign estimation of claim 1 (Figure 2 and 4) further comprising a determination circuit for receiving the calibration data (48; receiving calibration data shown in step 402), and determining object information indicated by the calibration data to generate a first determination result (406), and generating a calibration index (416 – calibration index is determination of parameter change) according to the first determination result for the model generation circuit (“YES” or “NO” at step 410), a memory (52 and 54) storing a plurality of reference models (storing of reference model shown in step 422), wherein the model generation circuit selectively reads one of the plurality of reference models from the memory as a second reference model according to the calibration index (step 424), and the second reference model replaces the first reference model as the estimation model thereby changing the estimation model (“YES” at step 424; paragraph 0052-0053). 
Regarding claim 9, Sethi teaches (Figure 4) that the calibration data which may be used to indicate a parameter change (at step 416) and may include object information such as patient arm height, artery stiffness, which relates to age, and conditions such as arrhythmia, which is related to a 
Regarding claim 10, Sethi teaches the vital-sign estimation apparatus of claim 1, wherein the at least one bio-signal comprises a photoplethysmogram (PPG) signal (paragraph 0016).
Regarding claim 11, Sethi teaches the vital-sign estimation apparatus of claim 1, wherein the vital-sign data comprises at least a blood-pressure value, heart-rate value, or oxygen saturation value (paragraph 0014-0015).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sethi (US 20120136261 A1), as applied to claim 3, in further view of Dohmen et al. (US 20170215016 A1), referred to hereafter as Dohmen.
Regarding clam 7, Sethi teaches the vital-sign estimation apparatus as claimed in claim 3. Furthermore, Sethi teaches (Figure 2) an output device (20 and 22) coupled to the determination circuit (48), which may show a graphic or text message, or play a voice message, to indicate to a user when a patient’s physiological parameters are not within a predefined normal range, or to display a measurement quality indicator (paragraph 0025). However, Sethi does not explicitly disclose showing a diagram or text message, or playing a voice message, to indicate that the calibration data is not reliable. 
Dohmen et al. (US 20170215016 A1) teaches a method of calibrating a measuring device (Figure 3) comprising analyzing calibration data to determine proper calibration (step 306; paragraph 0066). Dohmen teaches alerting a user when calibration data is determined to be unreliable (312) using an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sethi to incorporate the teachings of Dohmen to include outputting a text or voice message to indicate that the calibration data is not reliable in response to the determination circuit determining that the calibration data is not reliable. Doing so would allow the user to reset or troubleshoot the calibration device when the calibration data is not reliable (Dohmen paragraph 0069), and would simply constitute use of a known technique to improve a device in the same way. 

Reponses to Arguments
Applicant’s amendments to the drawings were sufficient to overcome the previously stated objections to the drawings. As a result, the objections to the drawings have been withdrawn.
Applicant’s amendments to the specification were sufficient to overcome the previously stated objections to the specification. As a result, the objections to the specification have been withdrawn.
Applicant’s amendments to the claims were sufficient to overcome the previously stated objections to the claims. As a result, the objections to the claims have been withdrawn.
Applicant’s amendments to the drawings were sufficient to overcome the previously stated rejections of claims 8-9 under 35 U.S.C. 112(b). As a result, the claim rejections under 35 U.S.C. 112(b) to the drawings have been withdrawn.
Applicant’s arguments in regards to claim rejections 35 U.S.C. 102 and 103 have been considered and deemed unpersuasive. Although the Applicant correctly asserts that Sethi fails to explicitly teach the vital sign apparatus determining whether “new” calibration data is reliable before 
Lastly, Examiner wishes to bring to the Applicant’s attention that Dohmen teaches analyzing new calibration data for accuracy, statistical significance, or some other measurement that indicates whether the data is accurate, and disregarding calibration data that is considered to be incorrect or inaccurate (paragraph 0066).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T PAZHWAK whose telephone number is (571)272-7710.  The examiner can normally be reached Monday through Friday between 8:30 A.M. and 5:00 P.M EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON M SIMS can be reached at (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.T.P./Examiner, Art Unit 3791                                                                                                                                                                                                        


/ETSUB D BERHANU/Primary Examiner, Art Unit 3791